Citation Nr: 1426681	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-03 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

2.  Entitlement to specially adaptive housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to February 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which denied the Veteran's claims for entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to specially adapted housing and a special home adaption grant.  

The Board notes that a November 2012 statement of the case listed issues of entitlement to automobile and adaptive equipment or for adaptive equipment only; entitlement to specially adapted housing; and entitlement to a special home adaption grant.  In his VA Form 9, the Veteran indicated that he was solely appealing the issues of entitlement to an "auto grant and a housing grant."  However, it is unclear whether the reference to "a housing grant" referred to the issue of entitlement to specially adapted housing, the issue of entitlement to a special home adaption grant, or to both issues.  Additionally, in a subsequent January 2014 statement, as well as in an April 2014 informal hearing presentation, the Veteran's representative listed the issues as entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to a special home adaption grant.  As there is some question as to the listing of the issues, the Board finds that the Veteran has appealed all the issues listed in the November 2012 statement of the case.  The Board has recharacterized the issues as entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to specially adapted housing and a special home adaption grant, to comport with the evidence of record.  

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to automobile and adaptive equipment or for adaptive equipment only and to specially adaptive housing or a special home adaptation grant.  He specifically maintains that he is 100 percent service-connected, and that his service-connected dementia due to head trauma has caused the functional equivalent of loss of use of both lower extremities.  

The Veteran is currently service connected for dementia due to head trauma (rated 100 percent); loss of part of the skull (rated 10 percent); benign growths of the digestive system (rated 0 percent); and for general scars (rated 0 percent).  The Veteran is also receiving special monthly compensation based on the need for aid an attendance under the provisions of 38 U.S.C.A. § 1114(l).  

A February 2011 VA brain and spinal cord examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were a traumatic brain disorder secondary to a gunshot wound of the right temporal area, without skull penetration and residuals headaches; a seizure disorder, complex and partial in type; dementia, etiology not determined; and bilateral lower extremity weakness, proximal greater than distal, symmetrical, corticospinal tract sign, with left extensor plantar response, also multifactorial.  

The examiner commented that the Veteran's (bilateral) leg weakness was multifactorial and that it did not appear to be related to his history of head trauma due to a gunshot wound.  The examiner stated that the Veteran's leg weakness and difficulties had been aggravated by his 2009 right hip fracture and arthritis in the left hip with the result that he was wheelchair bound.  The examiner indicated that the Veteran's dementia and age were contributing factors and that there was at least a Babinski consistent with some corticospinal dysfunction of uncertain duration.  The examiner stated that there was mention of gait disturbances intermittently in the medical records since the 1960s, and that some were felt to be functional.  

The Board observes that the examiner's opinion is somewhat contradictory.  The examiner stated that the Veteran's (bilateral) leg weakness was multifactorial and that it did not appear to be related to his history of head trauma due to a gunshot wound.  However, the examiner also indicated that the Veteran's dementia was a contributing factor and that there was Babinski consistent with some corticospinal dysfunction of uncertain duration.  Additionally, the examiner did not provide much in the way of a rationale for his opinion.  

A subsequent August 2011 statement from a VA physician reported that the Veteran had a history of a traumatic brain injury from a gunshot wound in the Korean War.  The physician commented that after a review of the Veteran's history and medical records, it was as likely as not that the old traumatic brain injury had contributed to dementia and the loss of normal function of the feet and legs.  

The Board notes that the VA physician indicated that the Veteran's old traumatic brain injury had contributed to dementia and the loss of normal function of the feet and lower extremity.  However, the examiner's opinion clearly contradicts, at least in part, the opinion provided by the examiner pursuant to the February 2011 VA brain and spinal cord examination report.  The examiner also provided no rationale for his opinion.  

An October 2011 VA aid and attendance or housebound examination report noted that due to the Veteran's cognitive disorder, he had a very unsteady gait and that he had lost normal function of his feet and legs, and needed assistance in the shower.  The examiner also stated that the Veteran was unable to stand independently, and that his gait and balance were abnormal due to his cognitive disorder and brain injury.  The examiner further noted that the Veteran had decreased range of motion in his lower right extremity, and that he required assistance with device to ambulate.  

The Board notes that, although the VA examiner indicated that the Veteran's cognitive disorder had caused the loss of normal function of his feet and legs, she also indicated that the Veteran was capable of ambulating with an assistive device.  There is also no indication that the examiner reviewed the Veteran's claims file.  

In light of the issues with the February 2011 VA brain and spinal cord examination report; the August 2011 statement from a VA physician; and the October 2011 VA aid and attendance or housebound examination report, the Board finds that the Veteran has not been afforded a VA examination with an opportunity to obtain responsive etiological opinions, following a thorough review of the entire claim folder, as to his claims for entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to specially adapted housing and a special home adaption grant, to comport with the evidence of record.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all other medical providers who have treated him for service-connected disabilities since April 2011.  Obtain copies of the related medical records, which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional to ascertain the extent of impairment attributable to his service-connected disabilities, to specifically include his service-connected dementia due to head trauma.  The entire claims file, to include any electronic records, must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's service-connected disabilities have resulted in (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes (i.e., central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye); or (4) ankylosis of one or both knees or one or both hips.  

The examiner must also provide a medical opinion with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities have resulted in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

